DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 8 are allowed.
As per the Claim 1, the Control Unit, Data Collection Unit, Dependency Calculation Unit, Autoscaling Determination Unit are considered to be having the central processing unit (CPU) and memory. The closest prior art of record, the combination of Halpern et al. (U.S. Patent Publication No. 2017/0126792), Portegys et al. (U.S. Patent Publication No. 2015/0026108), Yeung et al. (U.S. Patent Publication No. 2014/0207425), Dasgupta et al. (U.S. Patent Publication No. 2013/0174146), and Sigal et al. (U.S. Patent Publication No. 2008/0222646) and none of the prior art of record discloses or suggests, alone or in combination, an autoscale-type performance assurance system configured to perform autoscaling to increase or reduce, through addition or deletion, a number of virtual machines (VMs)/containers, which are either or both of VMs and containers generated in a network-connected server and resources typified by a central processing unit (CPU) and a memory of each of the number of VMs/containers, the autoscale-type performance assurance system comprising: a first server including: a plurality of types of the number of VMs/containers, a collection unit configured to collect a resource allocation amount of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456